DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Election/Restrictions
Applicant’s election without traverse of Species 1 (identified by the Applicant as encompassing claims 1-4) in the reply filed on 6 May 2022 is acknowledged.

The Applicant contends claim 4 is drawn to the subject matter of elected Species 1. The Office respectfully disagrees.
Claim 4 recites the subject matter, “the trigger signal is a negative pulse signal, the D trigger is triggered by a falling edge, the first motor and the second motor are triggered by a low level, and the diverter switch adopts a single-pole three-throw switch.”
The above subject matter is drawn to non-elected Species 3 (see Figure 5).

Claims 4-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6 May 2022.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “360” (see Figure 3).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al (WO 2021/091567 A1).

Regarding claim 1, Chen discloses an electronic device, comprising: 
a first motor [e.g., Fig. 1C: 108A; Fig. 4B: 1st 462] that is disposed at a first position of the electronic device; 
a second motor [e.g., Fig. 1C: 108H; Fig. 4B: 2nd 462] is disposed at a second position of the electronic device; 
a pressure sensor [e.g., Fig. 4B: 456] that is configured to generate a pressure value when sensing a pressing operation (e.g., see Paragraph 58); 
a processor [e.g., Fig. 4AB: 402; Fig. 2B: 206] coupled to the pressure sensor that is configured to generate a trigger signal when the pressure value exceeds a set pressure threshold (e.g., see Paragraph 44); 
a touch sensor [e.g., Fig. 4B: 452] that is configured to sense position data of the pressing operation (e.g., see Paragraph 57); and 
a switching circuit [e.g., Fig. 4AB: 404] that is connected to the first motor and the second motor respectively, and configured to select the first motor or the second motor to vibrate according to the trigger signal and the position data (e.g., see Paragraphs 15-64).

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached 'Notice of References Cited' are cited to further evidence the state of the art pertaining to electronic devices.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/Jeff Piziali/
Primary Examiner, Art Unit 2628
20 May 2022